Name: 93/693/EC: Commission Decision of 14 December 1993 establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries and revoking Decisions 91/642/EEC, 91/643/EEC and 92/255/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  research and intellectual property;  means of agricultural production;  agricultural activity;  business classification;  trade
 Date Published: 1993-12-22

 Avis juridique important|31993D069393/693/EC: Commission Decision of 14 December 1993 establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries and revoking Decisions 91/642/EEC, 91/643/EEC and 92/255/EEC Official Journal L 320 , 22/12/1993 P. 0035 - 0039 Finnish special edition: Chapter 3 Volume 54 P. 0077 Swedish special edition: Chapter 3 Volume 54 P. 0077 COMMISSION DECISION of 14 December 1993 establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries and revoking Decisions 91/642/EEC, 91/643/EEC and 92/255/EEC (93/693/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the bovine species (1), as last amended by Directive 93/60/EEC (2), and in particular Article 9 thereof, Whereas Commission Decision 91/642/EEC (3), as last amended by Decision 92/192/EEC (4), establishes a list of semen collection centres in Canada approved for the export to the Community of deep frozen semen of domestic animals of the bovine species; Whereas Commission Decision 91/643/EEC (5), as last amended by Decision 93/434/EEC (6), establishes a list of semen collection centres in the United States of America approved for the export to the Community of deep frozen semen of domestic animals of the bovine species; Whereas Commission Decision 92/255/EEC (7), as last amended by Decision 93/440/EEC (8), establishes a list of semen collection centres in certain third countries; Whereas the competent veterinary services of Austria and New Zealand have forwarded a list, or amendment to the list of semen collection centres officially approved for export of bovine semen to the Community; Whereas Community on-the-spot visits have been undertaken or will be undertaken to ensure the uniform application of Directive 88/407/EEC, particularly in relation to the veterinary supervision of semen production systems, the powers of the veterinary services and the supervision to which semen collection centres are subject; whereas, therefore, the Commission is satisfied that the centres approved meet the terms of Directive 88/407/EEC and can, in the circumstances, be included in a list of centres approved for the export of bovine semen to the Community; Whereas, in order to clarify and simplify the Community legislation in this area, it is necessary to group together the different lists of semen collection centres approved in certain third countries, in Canada and in the United States of America and to repeal the Decisions in force; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The semen collection centres listed in the Annex are hereby approved for the export to the Community of semen of domestic animals of the bovine species. Article 2 Decisions 91/642/EEC, 91/643/EEC and 92/255/EEC are hereby revoked. Article 3 This Decision is addressed to the Member States. Done at Brussels, 14 December 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 194, 22. 7. 1988, p. 10. (2) OJ No L 186, 28. 7. 1993, p. 28. (3) OJ No L 348, 17. 12. 1991, p. 56. (4) OJ No L 87, 2. 4. 1992, p. 30. (5) OJ No L 348, 17. 12. 1991, p. 58. (6) OJ No L 201, 11. 8. 1993, p. 25. (7) OJ No L 128, 14. 5. 1992, p. 27. (8) OJ No L 204, 14. 8. 1993, p. 15. ANNEX List of semen collection centres in third countries approved for the export of bovine semen to the Community PART 1 CANADA CENTRE D'INSÃ MINATION ARTIFICIELLE DU QUÃ BEC (CIAQ) PO Box 518 Saint-Hyacinthe, QuÃ ©bec J2S 7B8 Approved premises: 875 boulevard Laurier Saint-Hyacinthe, QuÃ ©bec Approval code: CAN 073 EASTERN BREEDERS INCORPORATED (EBI) PO Box 2000 Kemptville, Ontario K0G 1J0 Approved premises: Lot 27 E Concession 5 Oxford Township County Grenville Approval code: CAN 070 UNITED BREEDERS INCORPORATED (UBI) RR *5 Guelph, Ontario K0G 1J0 Approved premises: Lot 19-24 Concession 1 Guelph Township County Wellington Approval code: CAN 071 WESTERN ONTARIO BREEDERS INCORPORATED (WOBI) PO Box 457 Woodstock, Ontario N4S 7Y7 Approved premises: Lot 8 Concession 12 East Zorra Township County Oxford Approval code: CAN 072 UNIVERSAL GENETICS LIMITED PO Box 910 Cardston, Alberta T0K 0K0 Approved premises: NW-27-2-25-W4 Approval code: CAN 074 BRITISH COLUMBIA ARTIFICIAL INSEMINATION CENTRE (BCAI) PO Box 40 Milner, British Columbia V0X 1T0 Approved premises: 6811 Glover Road Langley, British Columbia Approval code: CAN 039 ST. JACOBS ARTIFICIAL BREEDING COOPERATIVE RR *1 Elmira, Ontario N3B 2Z1 Approved premises: Lot 104 Concession: GCT Woolwich Township County Waterloo Approval code: CAN 094 WESTERN BREEDERS SERVICE Balzac, Alberta T0M 0E0 Approved premises: NE-1/4-28-24-28-W4 Rainbow Road Conrich, Alberta Approval code: CAN 028 PART 2 UNITED STATES OF AMERICA AMERICAN BREEDERS SERVICES 6908 River Road DeForest, WI 53532 Approved premises: 'Holstein Hilton' Approval code: U 029 ATLANTIC BREEDERS COOPERATIVE 12575 Apollo Drive Lancaster, PA 17601 Approved premises: Entire premises Approval code: U 015 HAWKEYE BREEDERS SERVICE 3257 Old Portland Road Adel, IA 50003 Approved premises: EC Barn Approval code: U 054 LANDMARK GENETICS PO Box 939 102 Aldritch Road Hughson, CA 95326 Approved premises: Route 4, Hwy 26 Watertown, WI 53094 Approval code: U 011 SELECT SIRES 9493 Wells Road Plain City, OH 43064 Approved premises: Dual purpose barn Approval code: U 007 SIRE POWER INCORPORATED Rd 7, Gobble Hill Road Tunkhannock, PA 18657 Approved premises: Mini station Approval code: U 009 TRI-STATE BREEDERS COOPERATIVE E10980 Penny Lane Baraboo, WI 53913 Approved premises: Route 2, Box 50, Hwy 14 Westby, WI 54667 Approval code: U 014 21ST CENTURY GENETICS 594A Oak Avenue Shawano, WI 54667 Approved premises: Webster Farm Approval code: U 021 21ST CENTURY GENETICS 412 4th Avenue NW PO Box 500 New Prague, MN 56071 Approved premises: Entire premises Approval code: U 037 NOBA INCORPORATED PO Box 607 752 East State, Route 18 Tiffin, OH 44883 Approved premises: Entire premises Approval code: U 001 EASTERN AI COOPERATIVE PO Box 510 219 Judd Falls Road Ithaca, NY 14851 Approved premises: Production Center 522 Scheffield Road Ithaca, NY 14850 Approval code: U 003 PRAIRIE STATE SELECT SIRES 41W394 Rt 20 Hampshire, IL 60140 Approved premises: Entire premises Approval code: U 006 COMPLETE SIRE SERVICES INCORPORATED W7652 Highway 151 South Fond du Lac, WI 54935 Approved premises: Entire premises Approval code: U 151 SIRE TECH. EEC Barn 5001 East-County Line Rd Springfield Ohio 45502 Approval code: U 140 JLG ENTERPRISES INC. Oakdale California Approval code: U 100 INTERGLOBE GENETICS Pines Edge Route 1, Airport Road Pontiac, IL 61764 Approval code: U 138 AGRICENTER INTERNATIONAL SCR SCR 380 South Collierville-Arlington Rd Collierville, TN 38017 Approved premises: EEC Barn Approval code: U 035 TAURUS-SERVICE INC. Grist Flat Road PO Box 164 Mehoopany, PA 18629 Approved premises: Main Production Center EEC Barn Approval code: U 076 PART 3 POLAND ZAKTAD 'INTERGEN' 43-424 Drogomysl Approval code: 1-AI-P1 PART 4 SWEDEN RAEBYVAEGEN 24292 Hoerby Approval code: S.E.1. HALLANDS HUSDJUR Kristinestaett 31123 Falkenberg Approval code: S.E.2. SVENSK AVEL. OERNSRO 53200 Skara Approval code: S.E.3. BARKESTORP 39429 Kalmar Approval code: S.E.4. PART 5 NEW ZEALAND NEW ZEALAND DAIRY BOARD LIVESTOCK IMPROVEMENT CORPORATION LTD NEWSTEAD ARTIFICIAL BREEDING CENTRE Morrinsville and Ruakura Roads Private Bag 3016 Hamilton New Zealand Approval code: NZAB 1 AMBREED (NZ) LTD Hamilton-Cambridge PO Box 176 Hamilton Approval code: NZAB 2 AMBREED (NZ) LTD Kaiapoi Centre PO Box 97 KaiapoiApproval code: NZAB 3 PART 6 HUNGARY BOSS GENETIC KFT. 2462 MartonvÃ ¡sÃ ¡r Pf. 5 Approval code: H 01 PART 7 SWITZERLAND SCHWEIZER VERBAND FUER KUENSTLICHE BESAMUNG Besamungsstation Muellingen Birrhardstrasse 5243 Muellingen Approval code: CH-A1-2B SCHWEIZER VERBAND FUER KUENSTLICHE BESAMUNG Besamungsstation Buetschwil Ganterschwilestrasse 9606 Buetschwil Approval code: CH-A1-1B PART 8 NORWAY HALLSTEINGAARD 7081 Skjetnhaugan Norway Approval code: NRF-2 PART 9 AUSTRIA RINDERBESAMUNGSSTATION KAGELSBERG DER NIEDEROESTERREICHISCHEN LANDES-LANDWIRTSCHAFTSKAMMER Kagelsberg 4 3244 Rupprechtshofen Rottenhauserstrasse 33 3250 Wieselburg Approval code: AT-SE 1b BUNDESANSTALT FUER FORTPFLANZUNG UND BESAMUNG VON HAUSTIEREN Thalheim bei Wels Postfach 121, Austrasse 10 4600 Wels, Oberoesterreich Approval code: AT-SE 2b HAUPTSTATION FUER RINDERBESAMUNG DES FLECKVIEHZUCHTVERBANDES INNUND HAUSRUCKVIERTEL Volksfestplatz 2 4910 Ried im Innkreis, Oberoesterreich Approval code: AT-SE 3b RINDERBESAMUNGSANSTALT GLEISDORF Am Tieberhof 6, 8200 Gleisdorf, Steiermark Approval code: AT-SE 4b BESAMUNGSSTATION BIRKENBERG Birkenberg 2 6410 Telfs, Tirol Approval code: AT-SE 5b BESAMUNGSANSTALT KLESSHEIM Klessheim 32 5071 Wals, Salzburg Approval code: AT-SE 7b TIERGEWINNUNGSANSTALT PERKOHOF Krassnigstrasse 41 9020 Klagenfurt, Kaernten Approval code: AT-SE 8b